IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00378-CV

DOROTHY WILSON GREENE, INDIVIDUALLY AND AS
ATTORNEY-IN-FACT FOR DEWITT T. GREENE, JR.,
                                    Appellant
v.

BRUCE GREENE, INDEPENDENT EXECUTOR OF THE ESTATE OF
DEWITT T. GREENE, JR., DECEASED,
                                   Appellee



                          From the 220th District Court
                             Bosque County, Texas
                            Trial Court No. CV-17056


            ORDER OF REFERRAL TO MEDIATION


       The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§

154.001-154.073. The policy behind ADR is stated in the statute: “It is the policy of this

state to encourage the peaceable resolution of disputes . . . and the early settlement of

pending litigation through voluntary settlement procedures.”              Id. § 154.002.
 Mediation is a form of ADR.        Mediation is a mandatory but non-binding settlement

 conference, conducted with the assistance of a mediator.         Mediation is private,

 confidential, and privileged.

        We find that this proceeding is appropriate for mediation. See id. § 154.021(a).

        The Court assigns C. Alfred Mackenzie as the mediator for this proceeding. His

 address and contact number are as follows:

                              C. Alfred Mackenzie • Senior Counsel
                              West, Webb, Allbritton & Gentry, P.C.
                      510 N. Valley Mills Dr., Suite 201 • Waco, Texas 76710
                                    Ph: 254-620-6700 • Ext. 402
                              alfred.mackenzie@westwebblaw.com

        Mediation must occur within 60 days from the date of this Order.

        No less than seven calendar days before the first scheduled mediation session,

 each party must provide the mediator and all other parties with an information sheet

 setting forth the party’s positions about the issues that need to be resolved. At or

 before the first session, all parties must produce all information necessary for the

 mediator to understand the issues presented. The mediator may require any party to

 supplement the information required by this Order.

        The mediator may make any orders determined to be necessary or appropriate

 to conduct the ordered mediation in such a way that the mediation has the best

 opportunity to reach a successful result. The mediator’s orders may include, but are

 not limited to, ordering the mediation to occur entirely via Zoom or some other media


Dorothy Wilson Greene v. Bruce Greene                                               Page 2
 option, ordering the mediation to occur entirely in person at a place and time that the

 mediator determines is reasonable in light of the timing of the issues that need to be

 resolved, and/or assessing the cost of mediation other than equally if one of the parties

 seeks accommodations that the mediator determines are not of equal benefit to all the

 parties.

        Named parties must be present during the entire mediation process, and each

 party that is not a natural person must be represented by an employee, officer, agent,

 or representative with authority to bind the party to settlement.

        Immediately after mediation, the mediator must advise this Court, in writing,

 only that the case did or did not settle and the amount of the mediator’s fee paid by each

 party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate

 without fee or other arrangements are negotiated or ordered by the mediator as

 authorized above, the mediator must negotiate a reasonable fee with the parties, and

 the parties must each pay one-half of the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the entire mediation as scheduled may result in the

 imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all

 parties within ten days after the date of this Order, or it is waived.

        We refer this proceeding to mediation.




Dorothy Wilson Greene v. Bruce Greene                                                 Page 3
        The proceeding and all applicable deadlines are suspended as of the date of this

 Order. The suspension of this proceeding is automatically lifted when the mediator’s

 report to the Court is received. If the matter is not resolved at mediation, any deadline

 that began to run and had not expired by the date of this Order will begin anew as of

 the date the Court receives the mediator’s report. Any document filed by a party after

 the date of this Order and prior to the filing of the mediator’s report will be deemed

 filed on the same day, but after, the mediator’s report is received.



                                          PER CURIAM

Before Chief Justice Gray
       and Justice Johnson
Referred to mediation
Order issued and filed August 9, 2021
[RWR]




Dorothy Wilson Greene v. Bruce Greene                                                Page 4